—Order, Surrogate’s Court, New York County (Renee R. Roth, S.), entered on or about November 16, 1993, which denied petitioner-appellant’s motion for a declaratory judgment that respondent Joan Hoppenfeld is without standing to appear in the proceeding commenced to compel the Public Administra*187tor to bring an action to determine ownership of Hoppy’s Realty Corp, granted respondent’s cross-motion to dismiss the application for a declaratory judgment, directed that petitioner pay $1,000 to the Clients’ Security Fund within 7 days after service of a copy of the order and that she pay the sum of $3,500 to respondent as costs incurred in the defense of this motion, unanimously affirmed, with costs.
The Surrogate’s Court, in denying petitioner’s motion, appropriately found it to be without any semblance of merit. Indeed, petitioner is so clearly engaged in an abuse of process that the court was justified in imposing sanctions and costs against her pursuant to SCPA 2301 and 22 NYCRR part 130. Concur — Wallach, J. P, Kupferman, Rubin and Tom, JJ.